MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                           FILED
      regarded as precedent or cited before any                                  May 11 2018, 8:42 am

      court except for the purpose of establishing                                    CLERK
                                                                                  Indiana Supreme Court
      the defense of res judicata, collateral                                        Court of Appeals
                                                                                       and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE
      Mario L. Sims
      South Bend, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Mario L. Sims,                                          May 11, 2018
      Appellant-Plaintiff,                                    Court of Appeals Case No.
                                                              71A03-1708-CT-2026
              v.                                              Appeal from the St. Joseph
                                                              Superior Court
      Emily Taylor,                                           The Honorable Jenny Pitts Manier,
      Appellee-Defendant.                                     Judge
                                                              Trial Court Cause No.
                                                              71D05-1609-CT-448



      Mathias, Judge.

[1]   Mario L. Sims (“Sims”) filed a complaint in St. Joseph Superior Court against

      Emily Taylor (“Taylor”) alleging defamation per se for statements Taylor wrote

      on Facebook. The trial court granted summary judgment in favor of Taylor.




      Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018              Page 1 of 15
      Sims now appeals and raises four issues for review which we restate as the

      following three issues:


                 I.     Whether the trial court erred when it granted Taylor’s
                        motion for summary judgment?
                II.     Whether the trial court erred when it denied Sims’s motion
                        for change of judge?
               III.     Whether the trial court erred when it awarded Taylor
                        attorney fees?

[2]   We affirm the trial court in all respects except for the amount awarded in

      attorney fees. On that issue, we remand with instructions to the trial court to

      correct its order as discussed in this opinion.



                                    Facts and Procedural History1
[3]   On September 15, 2016, Taylor read a post in a private Facebook forum which

      stated that “Pastor Mario Sims of Duolos Chapel has given leaders of the Nu

      Black Power Movement of South Bend access to the entire church building in

      hopes to clean and renovate the building,” and “[w]e are in need of sponsors

      and donations to help pay for the building renovations.” Appellant’s App. p.

      99. Taylor responded with the following post of her own:




      1
        The “Statement of Facts” section of Sims’s brief presents the facts in a manner that emphasizes specific
      facts, credentials, and assertions irrelevant to the case before us. Mr. Sims has also been an active litigant at
      the trial and appellate levels for quite some time. We remind Sims of Indiana Appellate Rule 46(A)(6)(b),
      which states in pertinent part that “[t]he facts shall be stated in accordance with the standard of review
      appropriate to the judgment.”

      Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018                    Page 2 of 15
                I’m going to be honest here . . . I think Mario Sims is far from a
                Christian as you can get and is the LAST person I would trust to
                lead a congregation. He is in this for fame and glory, the exact
                things the Bible warns people against. He is vindictive, cruel, and
                unwilling to listen to any viewpoint that might contradict the
                story he wants to peddle to the media. He is interested in stirring
                up trouble, but more than likely to disappear when the time
                comes to figure out how, as a community, we can make things
                work.
                This is probably the wrong place to shill for him in other words.
                                                      ***
                [] it is a scam. I am inclined to believe he started his chapel for
                tax exempt status.


      Appellant’s App. p. 13.


[4]   On September 24, Sims was made aware of Taylor’s comments on Facebook.

      Sims republished Taylor’s comments in a public Facebook forum, and he also

      stated:


                Emily Taylor, you have until 5:00 p.m., today to produce
                evidence that supports your post below, apologize, or I will file
                suit against you by Wednesday of next week without further
                notice. This is your only warning. Just because you phrase
                something as a statement of opinion -- “I think” or “I believe” --
                does not automatically protect you from a defamation claim.
                These are false statements. Here is some free advice: If you are
                blogging or writing on your Facebook page, or submitting
                comments on someone else’s blog or Facebook page, make sure
                that you have all of your facts absolutely straight before posting
                your statement to the internet. Once you have clicked “send,”
                you can’t take it back. In submitting posts or comments online or
                on social media, it is a good idea to exercise the utmost caution
                and avoid making any “gray area” statements that could be
      Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018   Page 3 of 15
               construed as defamation. Emily Taylor, you have until 5:00 p.m.,
               today to produce evidence that supports the post.


      Appellant’s App. pp. 13–14. Taylor did not retract her statements, nor did she

      issue Sims an apology.


[5]   On September 30, Sims filed a complaint against Taylor alleging defamation per

      se. Taylor filed a motion to dismiss the complaint under Indiana’s Anti-SLAPP2

      laws on March 24, 2017. Because the motion to dismiss was filed under the

      anti-SLAPP statute, the court was required to “[t]reat the motion as a motion

      for summary judgment.” Ind. Code § 34-7-7-9(a)(1).


[6]   The trial court held a hearing on the summary judgment motion on May 23.

      And on June 5, the trial court granted Taylor’s motion. A week later, Taylor’s

      counsel filed a motion for attorney fees in the amount of $4,375.50 with an

      accompanying affidavit. The next day, Sims filed: (1) a motion to correct error;

      (2) a petition for change of judge; and (3) an opposition to Taylor’s counsel’s

      motion for attorney fees. On July 5, the trial court issued its final order denying

      Sims’s motion for change of judge, and the court awarded Taylor’s counsel

      attorney fees in the amount of $4,735.50.


[7]   Sims now appeals.




      2
        SLAPP stands for “strategic lawsuits against public participation,” which are described as “meritless suits
      aimed at silencing a plaintiff’s opponents, or at least diverting their resources.” Nexus Group, Inc. v. Heritage
      Appraisal Serv., 942 N.E.2d 119, 122 (Ind. Ct. App. 2011) (citation omitted). Indiana adopted the anti-SLAPP
      statute in order to discourage such lawsuits from being brought. Id.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018                  Page 4 of 15
                                      Discussion and Decision
[8]    We initially note that Taylor did not file an appellee's brief. In such cases, we

       will not develop arguments for the appellee, and we apply a less stringent

       standard of review. State v. Miracle, 75 N.E.3d 1106, 1108 (Ind. Ct. App. 2017).

       “We may reverse if the appellant is able to establish prima facie error, which is

       error at first sight, on first appearance, or on the face of it.” Wharton v. State, 42

       N.E.3d 539, 541 (Ind. Ct. App. 2015). “The appellee’s failure to provide

       argument does not relieve us of our obligation to correctly apply the law to the

       facts in the record in order to determine whether reversal is required.” Id.


                     I. Summary Judgment Under the Anti-SLAPP Statute

[9]    Sims first argues that the trial court erred when it granted Taylor’s motion for

       summary judgment. As stated above, Taylor’s motion was filed as a motion to

       dismiss the complaint against her under Indiana’s anti-SLAPP statute. And the

       anti-SLAPP statute requires the court to “[t]reat the motion as a motion for

       summary judgment.” I.C. § 34-7-7-9(a)(1); see also Ind. Trial Rule 12(C)

       (converting to summary judgment a motion that includes facts outside the

       pleading). To the extent that Trial Rule 56—which governs summary judgment

       motions—conflicts with the anti-SLAPP statutes, Trial Rule 56 controls. Nexus

       Group, Inc. v. Heritage Appraisal Serv., 942 N.E.2d 119, 122 (Ind. Ct. App. 2011).


[10]   We review a summary judgment de novo, applying the same standard as the trial

       court and drawing all reasonable inferences in favor of the nonmoving party.

       Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014). In conducting our review,


       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018   Page 5 of 15
       we consider only those matters that were designated at the summary judgment

       stage. Haegert v. McMullan, 953 N.E.2d 1223, 1229 (Ind. Ct. App. 2011).

       Summary judgment is appropriate if the designated evidence shows that there is

       no genuine issue as to any material fact and that the moving party is entitled to

       judgment as a matter of law. Hughley, 15 N.E.3d at 1003; T.R. 56(C). If there is

       any doubt as to the conclusion a jury could reach, then summary judgment is

       improper. Nexus Group, Inc., 942 N.E.2d at 122.


[11]   Our State’s anti-SLAPP statute provides:


               It is a defense in a civil action against a person that the act or
               omission complained of is:
                       (1)      an act or omission of that person in furtherance of
                                the person's right of petition or free speech under the
                                Constitution of the United States or the
                                Constitution of the State of Indiana in connection
                                with a public issue; and
                       (2)      an act or omission taken in good faith and with a
                                reasonable basis in law and fact.


       Ind. Code § 34-7-7-5. The party seeking to dismiss a claim under the anti-

       SLAPP statute “must state with specificity the public issue or issue of public

       interest that prompted the act in furtherance of the person’s right of petition or

       free speech[.]” I.C. § 34-7-7-9(b). And the trial court shall grant the motion “if

       the court finds that the person filing the motion has proven, by a preponderance

       of the evidence, that the act upon which the claim is based is a lawful act in

       furtherance of the person’s right of petition or free speech[.]” Id. at (d). If a party



       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018   Page 6 of 15
       is successful in having a claim dismissed under the act, the defendant is entitled

       to reasonable attorney fees. Ind. Code § 34-7-7-7.


[12]   The first question is whether or not Taylor sufficiently stated with specificity the

       public issue that prompted her Facebook comment. In Taylor’s affidavit, she

       explained the important public issue as, “should donations be given to Pastor

       Mario Sims and the Doulos Chapel?” Appellant’s App. p. 99.


[13]   Our supreme court has explained that generally, “[s]peech is on a matter of

       public concern if it is addressed to ‘any matter of political, social, or other

       concern to the community,’ as determined by its content, form, and context.”

       Love v. Rehfus, 946 N.E.2d 1, 9 (2011) (quoting Connick v. Myers, 461 U.S. 138,

       146 (1983)). Our courts have not spoken “at length” regarding whether speech

       relates to a matter of public concern in the anti-SLAPP context, but we have

       noted with approval the analysis of California courts on that topic. Brandom v.

       Coupled Products, LLC, 975 N.E.2d 382, 386 (Ind. Ct. App. 2012) (citing Cross v.

       Cooper, 127 Cal. Rptr. 3d 903 (Cal. Ct. App. 2011)).


[14]   We explained in Brandom that California courts have recognized three non-

       exclusive categories of statements that have been given anti-SLAPP protection:

       (1) “cases where the statement or activity precipitating the underlying cause of

       action was ‘a person or entity in the public eye’”; (2) “cases where the statement

       or activity precipitating the underlying cause of action ‘involved conduct that

       could affect large numbers of people beyond the direct participants’”; and (3)

       “cases where the statement or activity precipitating the claim involved ‘a topic


       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018   Page 7 of 15
       of widespread, public interest.’” Id. at 387 (quoting Cross, 127 Cal. Rptr. 3d 903

       at 914 (citations omitted)).


[15]   Based on the facts and circumstances before us, Taylor’s comments fall within

       the first Cross category, i.e., where the underlying statement precipitating the

       cause of action was a person or entity in the public eye. In his complaint, Sims

       states that he “gained the highest public profile of any non-elected official”

       before becoming a pastor. Appellant’s App. p. 15. He also notes that “[h]e

       currently has a weekly cable television Bible Study titled ‘Duolos Chapel’ that

       airs on public access channel 99.” Id. at 18. Moreover, he founded Duolos

       Chapel in 2013 and “is currently seeking to expand the church capabilities to

       serve a growing number of needy individuals and has made a public appeal for

       assistance from the public, and grants.” Id. Thus, Taylor’s comments about

       Sims and whether or not people should donate to Duolos Chapel are, by Sims’s

       own statements, an issue of public importance as both Sims and the church are

       in the public eye.3


[16]   While Taylor’s statements were made “in connection with a public issue,” I.C.

       § 34-7-7-5, Taylor must also show that her statements did not amount to

       defamatory per se as a matter of law for summary judgment to be proper. Our




       3
         Sims also notes in his reply to Taylor’s motion for summary judgment, “As a result of the public interest,
       under Indiana defamation law, Pastor Sims was required to show that Emily Taylor acted with actual malice
       in publishing the statement.” Appellant’s App. p. 124 (emphasis added).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018              Page 8 of 15
       supreme court has explained what is required to establish a claim of defamation

       and defamation per se:


               To establish a claim of defamation, a plaintiff must prove the
               existence of a communication with defamatory imputation,
               malice, publication, and damages. A statement is defamatory if it
               tends to harm a person’s reputation by lowering the person in the
               community’s estimation or deterring third persons from dealing
               or associating with the person. One type of defamation action,
               alleging defamation per se, arises when the language of a
               statement, without reference to extrinsic evidence, constitutes an
               imputation of (1) criminal conduct, (2) a loathsome disease, (3)
               misconduct in a person’s trade, profession, office, or occupation,
               or (4) sexual misconduct. In contrast, if the words used are not
               defamatory in themselves, but become so only when understood
               in the context of extrinsic evidence, they are considered
               defamatory per quod.


       Dugan v. Mittal Steel USA Inc., 929 N.E.2d 184, 186 (Ind. 2010) (internal

       citations and quotations omitted).


[17]   Here, Sims only alleged defamation per se. Therefore, it is his burden to prove

       that the language of Taylor’s statement constitutes an imputation of a criminal

       act or misconduct in his profession, as the other two categories are inapplicable.

       We have previously explained that “[f]or a statement to be actionable [as

       defamation per se], it must be clear that it contains [an] objectively verifiable fact

       regarding the plaintiff. If the speaker is merely expressing his subjective view,

       interpretation, or theory, then the statement is not actionable.” Meyer v. Beta

       Tau House Corp., 31 N.E.3d 501, 515 (Ind. Ct. App. 2015) (emphasis added)

       (citation omitted).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018   Page 9 of 15
[18]   Sims asserts that Taylor’s comments “alleged criminal conduct and misconduct

       in [his] trade, profession, office, or occupation.” Appellant’s Br. at 20. He cites

       to our supreme court’s decision in Dugan to support his claim. In that case,

       Dugan’s supervisor made statements to other employees alleging, in part, that

       Dugan was: (1) stealing time from the company; and (2) working on a scheme

       with her boss in an attempt to defraud the company. Dugan, 929 N.E.2d 184 at

       186. The Dugan court held that these comments qualified for consideration as

       defamation per se because they were clearly “statements imputing criminal

       conduct or occupational misconduct.” Id. at 187. Sims argues that like the

       supervisor in Dugan, here Taylor “made similar statements imputing criminal

       conduct or occupational misconduct in [p]astoring.” Appellant’s Br. at 20. We

       disagree.


[19]   In Wartell v. Lee, 47 N.E.3d 381, 387 (Ind. Ct. App. 2015), trans. denied, we

       noted that the comments noted above in Dugan “were not subjective opinion

       but rather were objectively verifiable and defamatory on their face.” In Wartell,

       Lee expressed his concerns about Wartell, the Indiana Purdue University Fort

       Wayne chancellor at the time, in a letter to the president of Purdue University

       alleging that: (1) Wartell’s word did not always serve as his bond; (2) Wartell

       had “broken faith” with certain people and in certain situations; (3) Wartell

       lacked integrity; (4) Wartell’s character was frequently at issue in the

       community; (5) it would be hard to raise funds for the university if Wartell

       remained president; and (6) the university deserved a chancellor with

       “impeccable integrity” and the willingness to cooperate with others. Id. at 383–

       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018   Page 10 of 15
       84. On appeal, we found that although Lee’s comments “were arguably

       defamatory, the vagueness with which they are stated prevents them from

       imputing misconduct and rising to the level of defamation per se.” Id. at 387.

       We also explained that “Lee’s statements require development of the

       underlying factual context in the legal determination of whether they were

       defamatory, and as such, the statements are not actionable as defamation per

       se.” Id. at 387–88.


[20]   Taylor’s comments here, while unflattering, do not allege criminal activity or

       any specific actual misconduct on the part of Sims that could be understood or

       uncovered without reference to extrinsic facts for context. Taylor made general

       opinionated statements about Sims’s character and his motives in raising

       money for his church. See Baker v. Tremco Inc., 917 N.E.2d 650, 658 (Ind. 2009)

       (alleging that a former employer took part in inappropriate sales practices did

       not impute the requisite misconduct for defamation per se); Hamilton v. Prewett,

       860 N.E.2d 1234, 1243 (Ind. Ct. App. 2007) (holding that a false statement of

       fact is required to impose liability for defamation), trans. denied; Levee v.

       Beeching, 729 N.E.2d 215, 220 (Ind. Ct. App. 2000) (calling a principal a liar

       and asserting that she favored some staff were not defamatory per se). Although

       Taylor’s comments had a defamatory imputation, her words were not “so

       obviously and naturally harmful that proof of their injurious character can be

       dispensed with,” Moore v. University of Notre Dame, 968 F. Supp. 1330, 1334

       (N.D. Ind. 1997) (quotation and citation omitted), and thus they were not

       defamatory per se.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018   Page 11 of 15
[21]   For all of these reasons we conclude that Taylor’s comments were related to an

       issue of public importance and that no genuine issues of material fact exist as to

       whether her statements were defamatory per se. Accordingly, the trial court did

       not err in granting Taylor’s motion for summary judgment.4


                             II. Denial of the Motion for Change of Judge

[22]   Sims next argues that the trial court erred when it denied his motion for change

       of judge after the trial court had issued its order. We review the trial court’s

       denial of Sims’s motion for an abuse of discretion. Carter v. Knox Cnty. Office of

       Family & Children, 761 N.E.2d 431, 434 (Ind. Ct. App. 2001); see also Ind. Trial

       Rule 76 (C)(6). It is an abuse of discretion if the trial court's ruling “is against

       the logic and effect of the facts and circumstances before it.” In re Guardianship

       of Hickman, 805 N.E.2d 808, 814 (Ind. Ct. App. 2004), trans. denied. Regarding a

       trial court’s denial of a motion for a change of venue from judge, we will find

       an abuse of discretion only where the “record discloses actual bias and

       prejudice against a party.” Carter, 761 N.E.2d at 434. “In ruling on a motion

       for change of judge, the trial court must determine whether the facts alleged . . .

       support a rational inference of bias or prejudice.” Morris v. Bank One, Ind., N.A.,

       789 N.E.2d 68, 73 (Ind. Ct. App. 2003), trans. denied. And reversal is only




       4
        Sims also alleges that the trial court abused its discretion by not granting his motion to correct errors for the
       same reasons he provided as to why the trial court erred in granting Taylor’s motion for summary judgment.
       See Appellant’s Br. at 20–21. Because we find the trial court did not err when it granted Taylor’s motion for
       summary judgment, we also find that the trial court did not abuse its discretion when it implicitly denied his
       motion to correct errors.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018                   Page 12 of 15
       appropriate where the record discloses actual bias and prejudice against the

       party. Carter, 761 N.E.2d at 434.


[23]   Sims’s entire argument that Judge Manier showed bias or prejudice is centered

       on the alleged beliefs of her husband, Edward Manier, a Notre Dame Professor.

       See Appellant’s Br. at 24–28. He contends that Judge Manier should have

       disclosed her husband’s alleged outspoken beliefs pertaining to the legal defense

       Sims presented. Id. at 28. But it is unclear what “legal defense” Sims is referring

       to. Each example of alleged bias he imputes on Mr. Manier concerns his

       purported views on issues of abortion. And the bias or prejudice necessary for a

       change of judge “exists only where there is an undisputed claim or the judge

       has expressed an opinion on the merits of the controversy before [her].” Carter,

       761 N.E.2d at 435. Moreover, prejudice must be shown by the judge’s conduct

       during a hearing, not from her subjective views. Id. Sims’s claims relate to

       Judge Manier’s husband’s subjective views, and not to any bias or prejudice

       during the proceeding.5 Accordingly, the trial court did not abuse its discretion

       when it denied Sims’s motion for change of judge.




       5
         Sims asserts that Judge Manier violated both “Indiana Judicial Conduct Canons 2(A) and 3(E)(1).”
       Appellant’s Br. at 29. However, the proper citation for 3(E)(1) based on the language Sims uses in his brief
       appears to be to Indiana Judicial Conduct Rule 2.11(A) which states that “[a] judge shall disqualify himself
       or herself in any proceeding in which the judge's impartiality might reasonably be questioned, including but
       not limited to . . . [where] [t]he judge has a personal bias or prejudice concerning a party or a party's
       lawyer[.]” And for 2(A), it appears the proper citation would be to Indiana Judicial Conduct Rule 2.2 and its
       accompanying comments which call for judicial impartiality and fairness to all parties involved. But Sims
       provides no evidence to explain how Judge Manier violated either of these rules, nor do we find even a
       scintilla of judicial bias or prejudice in our review of the record.



       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018              Page 13 of 15
                                             III. Attorney Fees

[24]   Finally, Sims contends that the trial court abused its discretion when it awarded

       $4,735.50 in attorney fees to Taylor’s counsel. We initially note that based on

       Taylor’s counsel’s affidavit requesting $4,375.50 in attorney fees, and the trial

       court’s order stating that the amount is “reasonable both in terms of the hourly

       rate assessed and the time expended by [Taylor’s] counsel,” a scrivener’s error

       was made transposing the seven and the three. Thus, the proper amount of

       attorney fees here is the requested $4,375.50, and on remand the trial court

       should amend its order accordingly


[25]   However, Sims also argues that Taylor’s counsel provided inadequate

       documentation regarding the amount of attorney fees. Appellant’s Br. at 22–23.

       On appeal, we review the trial court’s decision in determining a reasonable

       amount of attorney fees for an abuse of discretion. Kitchell v. Franklin, 26

       N.E.3d 1050, 1056 (Ind. Ct. App. 2015), trans. denied. A trial court abuses its

       discretion if its decision clearly contravenes the logic and effect of the facts and

       circumstances before it or if the trial court has misinterpreted the law. Id.


[26]   Under Indiana Code section 34-7-7-7, “[a] prevailing defendant on a motion to

       dismiss made under [the anti-SLAPP statute] is entitled to recover reasonable

       attorney’s fees and costs.” Here, Taylor’s counsel submitted an affidavit which

       explained that he “spent 24.9 hours in the defense of [Taylor],” listed what his

       time was spent on, provided a reasonable hourly rate, and included a

       calculation of the total amount owed.


       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018   Page 14 of 15
[27]   Sims cites to our supreme court’s decision in Galanis v. Lyons & Truitt, 715

       N.E.2d 858 (Ind. 1999) to support his position that Taylor’s counsel did not

       exercise proper judgement in documenting his requested fees. However, Galanis

       involved a contingent fee, a discharged lawyer, and an order in which it was

       unclear what the trial court meant when it held one of the attorneys was entitled

       to a reasonable fee. Id. at 860–64. None of these issues are before us here.

       Taylor’s counsel provided the hours he worked, what he worked on, a

       reasonable fee, and he multiplied the two to reach the amount he was owed.

       The trial court did not abuse its discretion when it awarded Taylor’s counsel

       attorney fees. However, it did err when it awarded $4,735.50 instead of

       $4,375.50, and this needs to be corrected on remand.


                                                Conclusion
[28]   Based on the facts and circumstances before us, the trial court did not err when

       it granted summary judgment in favor of Taylor, it did not abuse its discretion

       when it denied Sims’s motion for a change of judge, and it did not abuse its

       discretion when it awarded Taylor’s counsel attorney fees. However, the trial

       court did err in the amount it awarded Taylor’s counsel. Thus, we remand

       solely for the trial court to amend its order to reflect the proper amount of

       attorney fees awarded to Taylor’s counsel as $4,375.50. In all other respects, we

       affirm.


       Riley, J., and May, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 71A03-1708-CT-2026| May 11, 2018   Page 15 of 15